Case 2:19-cv-01546-SJF-AKT Document 92-2 Filed 05/26/20 Page 1 of 1 PageID #: 626
                                     COUNTY OF SUFFOLK




                                          STEVEN BELLONE
                                     SUFFOLK COUNTY EXECUTIVE
 DENNIS M. COHEN                                                     DEPARTMENT OF LAW
 ACTING COUNTY ATTORNEY




 April 29, 2020

 Richard Young, Esq.
 Young & Young, LLP
 863 Islip Avenue
 Central Islip, New York 11722

 William D. Wexler, Esq.
 816 Deer Park Avenue
 North Babylon, NY 11703


 Re:     Nin v. County of Suffolk, et al.
         19-cv-1546(SJF)(AKT)


 Dear Counsellors:

 Enclosed please find the following documents for service upon your office:

 1.      Notice of Motion Pursuant to Rule 12(c);

 2.      County Defendants’ Memorandum of Law In Support of Motion Pursuant to Rule
         12(C) for Judgment on the Pleadings

 Very truly yours,

 Dennis M. Cohen
 Acting County Attorney

 /s/ Arlene S. Zwilling
 By: Arlene S. Zwilling
     Assistant County Attorney

 Encl.



 LOCATION                             MAILING ADDRESS
 H. LEE DENNISON BLDG.                 P.O. BOX 6100                                (631) 853-4049
 100 VETERANS MEMORIAL HIGHWAY   ♦   HAUPPAUGE, NY 11788-0099   ♦        TELECOPIER (631) 853-5169
